

117 HR 4582 IH: To amend the definition of State in title I of the Omnibus Crime Control and Safe Streets Act of 1968, and for other purposes.
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4582IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Sablan (for himself, Mrs. Radewagen, and Mr. Kahele) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the definition of State in title I of the Omnibus Crime Control and Safe Streets Act of 1968, and for other purposes. 
1.Definition of StateSection 901(a)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(a)(2)) is amended by striking Northern Mariana Islands and all that follows through Commonwealth of the Northern Mariana Islands. and inserting Northern Mariana Islands;. 